DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11,039,130 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application: 17/319,175
Conflicting U.S. Patent No.  11,039,130
1. An image decoding method comprising: decoding a predetermined mode sameness indicator indicating whether or not an intra prediction mode of a current block is a predetermined mode; in case the 


2. The method of claim 1, wherein the predetermined mode is a planar mode
3. The method of claim 1, wherein, in case the predetermined mode sameness indicator indicating that the intra prediction mode of the current block is not the predetermined mode, the intra prediction mode of the current block is derived based on an MPM list for the current block and an index indicating one mode inside the MPM list.
3. The method of claim 1, wherein, in case the predetermined mode sameness indicator indicating that the intra prediction mode of the current block is not the predetermined mode, the intra prediction mode of the current block is derived based on an MPM list for the current block and an index indicating one mode inside the MPM list
4. The method of claim 3, wherein the MPM list does not include the predetermined mode.
4. The method of claim 3, wherein the MPM list does not include the predetermined mode.
5. An image encoding method comprising: determining an intra prediction mode of a current block; encoding a predetermined mode sameness indicator indicating whether or not the intra prediction mode of the current block is a predetermined mode based on the intra prediction mode of the current block deriving a reference sample of intra prediction of the current block; generating a prediction block of the current block by performing intra prediction of the current block based on the 


10. The method of claim 9, wherein the predetermined mode is a planar mode.
7. The method of claim 5, wherein, in case the intra prediction mode of the current block is not the predetermined mode, the 


12. The method of claim 11, wherein the MPM list does not include the predetermined mode.
9. A non-transitory computer readable recording medium storing a bitstream which is received, decoded and used to reconstruct an image by an image decoding apparatus, wherein the bitstream comprises a predetermined mode sameness indicator of a current block indicating whether or not an intra prediction mode of the current block is a predetermined mode and residual data of the current block, in case the predetermined mode sameness indicator indicating that the intra prediction mode of the current block is the predetermined mode, the intra prediction mode of the current block is determined to be the predetermined mode, in case the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
  Primary Examiner, Art Unit 2487